NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-1382


                                      SIEMENS AG,

                                                        Plaintiff-Appellant,

                                            v.

                               SEAGATE TECHNOLOGY,

                                                        Defendant-Appellee.


        Robert M. Chiaviello, Jr., Fulbright & Jaworski, L.L.P., of Dallas, Texas, argued
for plaintiff-appellant. With him on the brief were Kirby B. Drake; and Warren S. Huang,
of Houston, Texas, and Mark Garrett, of Austin, Texas. Of counsel was Miriam Quinn,
of Dallas, Texas.

      David J.F. Gross, Faegre & Benson LLP, of Minneapolis, Minnesota, argued for
defendant-appellee. With him on the brief were Calvin L. Litsey, Aaron D. Van Oort,
Timothy E. Grimsrud and Christopher J. Burrell.

Appealed from: United States District Court for the Central District of California

Judge James V. Selna
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-1382

                                      SIEMENS AG,

                                                        Plaintiff-Appellant,

                                             v.

                               SEAGATE TECHNOLOGY,

                                                        Defendant-Appellee.




             Appeal from the United States District Court for the Central District of
             California in case no. 06-CV-788, Judge James V. Selna.
                                _______________________

                               DECIDED: March 9, 2010
                              _______________________

Before GAJARSA, ARCHER, and PROST, Circuit Judges.

ARCHER, Circuit Judge.

       Siemens AG (“Siemens”) appeals the United States District Court for the Central

District of California’s denial of its renewed motions for judgment as a matter of law, or

alternatively, for a new trial on Seagate Technology’s (“Seagate”) anticipation and

obviousness defenses. Because substantial evidence supports the jury’s obviousness

verdict, we affirm.

                                             I

       Siemens filed suit against Seagate, alleging that Seagate willfully infringed

Claims 1, 7, 14, 15, 19, and 20 of U.S. Pat. No. 5,686,838 (“the ‘838 patent”). In
response, Seagate argued that all of the asserted claims were invalid as either

anticipated or obvious. Following a five-week trial, the parties agreed to submit the

case to the jury for a general verdict.      The jury returned a verdict concluding that

Seagate had proven, by clear and convincing evidence, that 1) all of the asserted claims

of the ‘838 patent were invalid because they were anticipated by the invention of IBM

employee(s) and 2) all of the asserted claims of the ‘838 patent were invalid because

they were obvious to one of ordinary skill in the art as of December 21, 1992.

         Siemens filed renewed motions for judgment as a matter of law pursuant to

Federal Rule of Civil Procedure 50(b), or alternatively, for a new trial pursuant to

Federal Rule of Civil Procedure 59(a) on Seagate’s anticipation and obviousness

defenses. The district court found that substantial evidence supported the jury’s verdict

and, therefore, denied Siemens’ motions in their entirety.

         Siemens appeals, and we have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).

                                              II

         “Because the jury returned a verdict in favor of [Seagate], we must presume that

all factual disputes . . . were resolved in its favor.” SIBIA Neurosciences, Inc. v. Cadus

Pharm. Corp., 225 F.3d 1349, 1356 (Fed. Cir. 2000). All factual questions, including

those underlying an obviousness determination, will be reviewed for substantial

evidence. Fresnius USA, Inc. v. Baxter Intern, Inc., 582 F.3d 1288, 1295 (Fed. Cir.

2009).

         The jury implicitly found that all asserted claims of the ‘838 patent were rendered

obvious by known giant magnetoresistive (“GMR”) sensors combined with a coupling

layer and magnetic layer from known artificial antiferromagnets (“AAF”).           Siemens




2009-1382                                     2
asserts that there was no motivation to make this combination. However, Seagate’s

expert, Dr. Wang, testified that AAF structures with a coupling layer and a magnetic

layer were known to those of ordinary skill in the art in 1992 and were also found in prior

art patents and publications. Dr. Wang further explained in detail that based on this

common knowledge of AAFs and known problems with prior art GMR sensors (such as

stray magnetic flux) and the design incentives for solving such problems, a person of

ordinary skill in the art would have been motivated to solve these problems using an

AAF. In light of Dr. Wang’s testimony, a reasonable jury could have found that it would

have been obvious to one of ordinary skill in the art to combine known GMR sensors

with the coupling and magnetic layers from known AAFs to make the claimed invention.

       We therefore agree with the district court that substantial evidence supports the

jury’s obviousness determination. Accordingly, we do not need to reach the district

court’s denial of Siemens’ renewed motion for judgment as a matter of law, or

alternatively a new trial, on Seagate’s anticipation defense.




2009-1382                                    3